DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment filed 8/9/2022 has been entered.  Claims 1-6, 8-17 and 21-24 remain pending in the present application. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 8-9, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Schwarz DE 20306224 (hereinafter Schwarz) in view of Nishimura US 2020/0355299 (hereinafter Nishimura) in view of Nakamura US 4958791 (hereinafter Nakamura).

    PNG
    media_image1.png
    658
    765
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    601
    857
    media_image2.png
    Greyscale

Re. Cl. 1, Schwarz discloses: A clamp assembly (Fig. 1) for enclosing and securing a bundle of wires to a structure (see Fig. 1-3, the device is capable of securing a wire bundle to a structure in the same manner as shown by 4 in Fig. 3), comprising: a body (1, Fig. 1) which comprises: a first portion having a first side for positioning the body onto the structure (see undersurface of portion 1, Fig. 1-2); a second portion (curved portion of 1 which forms curved interior X, Fig. 2) having a second side which extends in a curvilinear direction (see Fig. 1-2, curved interior X) wherein the second portion extends between a first end (E2, Fig. 2) and a second end (E1, Fig. 2); one of a hinge pin or hinge flange is associated with the first end of the second portion (see Fig. 2, flanges which receive 2 between on E2); a latch member (Sf, Fig. 1) connected to the body (see Fig. 1-2), wherein: a bracket member (S, Fig. 1) the latch member connected to the cross member (see Fig. 1-3, the latch member and cross member S are an integral structure); and a strap member (2, Fig. 1-3) comprises: other of the one of the hinge pin (see a, Fig. 2) or the hinge flange associated with the first end of the second portion of the body for rotatably coupling the strap member to the body (see Fig. 1-2, about direction R); an end portion (see annotated figure 2) of the strap member which engages the latch member (see Fig. 3), wherein with the end portion of the strap member engaged to the latch member (see Fig. 3), the latch member is accessible along the strap member between the cross member of the bracket member, which is spaced apart from the strap member (see Fig. 3; due to the configuration shown, the latch member Sf is accessible along the strap member by deforming the body 1 as disclosed in Paragraphs 30 and 31; furthermore, as can be seen in Fig. 3, the latch member is accessible using a tool (e.g. screw driver or other pry bar) to move Sf away from Zf).
Re. Cl. 2, Schwarz discloses: the first portion further includes a tab member (see annotated figure 1) which includes a third side aligned with the first side (see annotated figure 1); the tab member defines an aperture which extends through the tab member (see Fig. 1 and 3, where fasteners are shown); and a center axis of the aperture extends spaced apart from the second portion of the body (see Fig. 1, the center axis of the aperture is spaced away from (e.g. to the side of) the second part 1).
Re. Cl. 3, Schwarz discloses: the second portion of the body defines a recess positioned spaced apart from the center axis of the aperture (see Fig. 1).
Re. Cl. 4, Schwarz discloses: the body is constructed of a nonconductive thermoplastic (polyethermide, Paragraph 0032).
Re. Cl. 5, Schwarz discloses: a cushion collar (3, Fig. 3; the fitting 3 is a cushion since it resembles a pad that braces the pipe from rotating or moving) section positioned overlying and extending along the second side of the second portion (see Fig. 3).
Re. Cl. 6, Schwarz discloses: the curvilinear direction has a radius of curvature (see Fig. 1-3).
Re. Cl. 8, Schwarz discloses: the hinge flange extends from the first end of the second portion (see Fig. 2).
Re. Cl. 9, Schwarz discloses: the hinge flange is spaced apart from a plane defined by the first side of the first portion (see Fig. 2, the flange portion is spaced vertically above a bottom surface of 1).
Re. Cls. 1 and 21-22, Schwarz does not disclose the bracket member comprises two support arm structures, which are spaced apart from one another and extend away from the second portion of the body, a cross member is connected to the two support arm structures such that the cross member is positioned spaced apart from a surface of the second portion of the body, the surface opposes the second side of the second portion of the body, the surface extends from and between the two support arm structures and extends along the second portion of the body with the second side of the second portion of the body positioned between an opening of the clamp assembly and the surface; and the latch member is connected to the cross member and  the latch member extends in a direction away from the cross member; the end portion of the strap member, which overlies the surface of the second portion of the body has a wall member which aligns with the latch member, such that with the wall member engaged with the latch member, the end portion of the strap member overlies the surface of the second portion of the body and with movement of the wall member and the latch member out of abutting relationship with one another spacing in a gap between the second end of the second portion of the body and an end wall portion of the strap member, which are aligned with one another, reduces such that the strap member is permitted to rotate away from the body, thereby providing access to an opening of the clamp assembly between the strap member and the body (Cl. 1), the second portion of the body terminates at the second end of the second portion of the body opposing the first end of the second body portion; and with the reduction in thickness dimension of the end portion of the strap member and the reduction in thickness dimension extending along the end portion of the second portion of the body positioned in an overlying relationship to one another, the overlying relationship of the end portion of the strap member and the end portion of the second portion of the body has a configuration with continuity of thickness (Cl. 21) with positioning the wall member in abutting relationship with the latch member, the end  portion of the strap member is positioned in alignment with the second end of the second portion of the body, such that movement of the strap member beyond the latch member is limited with the end wall portion of the strap member making contact with the second end of the second portion of the body (Cl. 22), the latch member includes a termination edge, which makes contact with the wall member of the end portion of the strap member, with the wall member and the latch member in abutting relationship (Cl. 23) or the termination edge extends a direction in angular relationship of the curvilinear direction of the second side of the of the body (Cl. 24). Nishimura discloses a clamp (Fig. 1) which includes a body (32b, Fig. 3) and a strap (32a, Fig. 3) rotatably coupled to one another between an open (see Fig. 3) and closed position (see Fig. 1 and 5).  Re. Cl. 1, Nishimura discloses the bracket member comprises two support arm structures (see annotated figure 5), which are spaced apart from one another and extend away from the second portion of the body (see Fig. 5), a cross member (see annotated figure 5) is connected to the two support arm structures such that the cross member is positioned spaced apart from a surface (see annotated figure 4) of the second portion of the body (see Fig. 4-5), the surface opposes the second side of the second portion of the body (see annotated figure 4, the annotated surface opposes the second side of the second portion of the body or inner curved surface of 32b), the surface extends between the two support arm structures (see Fig. 4-6) and extends along the second portion of the body with the second side of the second portion of the body positioned between an opening of the clamp assembly and the surface (see annotated figure 4, the second side of the body or inner surface of 32b is located between the annotated surface and an opening of the clamp assembly which is defined as the opening extending into 22 when the device is closed as can be seen in Fig. 5 for example); a latch member (48, Fig. 4-5) is connected to the cross member (see Fig. 4-5) and the latch member extends in a direction away from the cross member (see Fig. 4-5); an end portion of the strap member which overlies the surface of the second portion of the body, has a wall member (see 44, Fig. 4) which aligns with the latch member (see Fig. 5), such that with the wall member engaged with the latch member (see Fig. 5), the end portion of the strap member overlies the surface of the second portion of the body (see Fig. 1 and 5). Re. Cl. 23, Nishimura discloses the latch member includes a termination edge (see Fig. 4-5, edge of 48 which engages with 44), which makes contact with the wall member of the end portion of the strap member (see Fig. 5), with the wall member and the latch member in abutting relationship (see Fig. 5).  Re. Cl. 24, Nishimura discloses the termination edge extends a direction in angular relationship of the curvilinear direction of the second side of the body (see Fig. 5, the edge of 48 which engages with 44 is at an angle relative to the curvilinear direction of 32a-b).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the latch member and strap connection of Schwarz with the Nishimura latch member and strap (46 and 42 in Fig. 4) since Nishimura states that such a modification guides the member (42) into the part (47) (Paragraph 0052, Lines 10-13).  Such a modification would prevent potential misalignment between the two parts as the user closes the device. Furthermore, it has been held obvious to replace one known means with another to achieve the predictable result to achieve the predictable result of securing ends of the clamp assembly.  KSR Int’l Co. V. Teleflex Inc. 550 U.S. ___, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR)
Re. Cls. 1 and 21-22, the combination of Schwarz in view of Nishimura does not disclose with movement of the wall member and the latch member out of abutting relationship with one another spacing in a gap between the second end of the second portion of the body and an end wall portion of the strap member, which are aligned with one another, reduces such that the strap member is permitted to rotate away from the body, thereby providing access to an opening of the clamp assembly between the strap member and the body (Cl. 1), the second portion of the body terminates at the second end of the second portion of the body opposing the first end of the second body portion; and with the reduction in thickness dimension of the end portion of the strap member and the reduction in thickness dimension extending along the end portion of the second portion of the body positioned in an overlying relationship to one another, the overlying relationship of the end portion of the strap member and the end portion of the second portion of the body has a configuration with continuity of thickness (Cl. 21) or with positioning the wall member in abutting relationship with the latch member, the end  portion of the strap member is positioned in alignment with the second end of the second portion of the body, such that movement of the strap member beyond the latch member is limited with the end wall portion of the strap member making contact with the second end of the second portion of the body (Cl. 22).  Nakamura discloses a tying means (Fig. 1) which includes a strap member (end with 3, Fig. 1) that secures to a latch member (2, Fig. 1).  Re. Cl. 1, Nakamura discloses an end portion of the strap member includes a wall member (back side of 31 which hooks onto 23, Fig. 2) which engages a latch (23, Fig. 2) and the wall member is movable along the second portion of the body (see Fig. 2, by pressing opposing portions with 6 on them towards one another forcing surfaces 22 and 22’ together); movement of the wall member and the latch member out of abutting relationship with one another (see Fig. 2, by pressing portions with 6 on them towards one another) spacing in a gap between the second end of the second portion of the body and an end wall portion of the strap member, which are aligned with one another, reduces (see Fig. 2; there is illustrated a spacing between 22 and 22’ which would reduce when pressing portions 6 towards one another as discussed in Col. 4, lines 45-50) such that the strap member is permitted to rotate away from the body, thereby providing access to an opening of the clamp assembly between the strap member and the body (Col. 3, Lines 45-50). Re. Cl. 21, Nakamura discloses the second portion of the body terminates at the second end of the second portion of the body opposing the first end of the second body portion (see Fig. 2, the right side of the clamp terminates at the second end where 22’s is located opposite the left end were 22 is); and with the reduction in thickness dimension of the end portion of the strap member and the reduction in thickness dimension extending along the end portion of the second portion of the body positioned in an overlying relationship to one another, the overlying relationship of the end portion of the strap member and the end portion of the second portion of the body has a configuration with continuity of thickness (see Fig. 2; there is a continuity of thickness between 22 and 31).  Re. Cl. 22, Nakamura discloses with positioning the wall member in abutting relationship with the latch member, the end portion of the strap member is positioned in alignment with the second end of the second portion of the body (see Fig. 2), such that movement of the strap member beyond the latch member is limited with the end wall portion of the strap member making contact with the second end of the second portion of the body (see Fig. 2, the gap between the end of 22 and back surface of 22’ limit how far the device can be compressed inwards).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined Schwarz in view of Nishimura device to include the gap, reduction in thickness, end wall portion and 2nd end portion of the body of Nakamura since Nakamura states that such a modification enables for untying by simply pushing the opposing sides towards one another (Col. 3, Lines 45-50). Such a modification would enable the user to more easily release the clamping arrangement by having the latch member and strap moved relative to one another.
Claims 10-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Schwarz in view of Nishimura in view of Nakamura as applied to claims 1-6, 8-9 and 21-24 above, and in further view of Storz 5593125 (hereinafter Storz).

    PNG
    media_image3.png
    515
    774
    media_image3.png
    Greyscale

Re. Cls. 10-11, Schwarz does not disclose the hinge flange defines an opening which faces in the direction of a plane defined by the first side of the first portion of the body (Cl. 10) or the strap member comprises the hinge pin positioned at a first end of the strap member and configured to be positioned to enter into the hinge flange through the opening such that strap member is permitted rotational movement relative to the body with the hinge pin engaged with the hinge flange (Cl. 11).  Storz discloses a clamp assembly (Fig. 1) which includes a body (6, Fig. 1) having a second portion (6, Fig. 4) extending in a curvilinear direction between a first end and second end (see Fig. 4) and a strap member rotatably coupling the strap member to the body (see 5, Fig. 4).  Re. Cl. 10, Storz discloses that the hinge flange (see annotated figure 4) defines an opening (see annotated figure 4) which faces in the direction of a plane defined by the first side of the first portion of the body (see annotated figure 4).  Re. Cl. 11, Storz discloses the strap (5, Fig. 4) which comprises the hinge pin (see annotated figure 4) positioned at a first end of the strap member and configured to be positioned to enter into the hinge flange through the opening such that strap member is permitted rotational movement relative to the body with the hinge pin engaged with the hinge flange (see Fig. 3-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace hinge of Schwarz with the hinge of Storz since it has been held that substituting one known element with another to achieve the predictable result of hingedly enabling rotation between ends of a clamp assembly together would have been obvious. KSR Int’l Co. V. Teleflex Inc. 550 U.S. ___, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR)
Re. Cl. 12, Schwarz discloses: the strap member is constructed of a nonconductive thermoplastic (polyethermide, Paragraph 0032).
Re. Cl. 13, Schwarz discloses: the strap member has a first side which extends in a curvilinear direction (see Fig. 1-2, inner portion of 2)
Re. Cl. 14, Schwarz discloses: the curvilinear direction of the first side of the strap member has a radius (see Fig. 1-2).
Re. Cl. 15, Schwarz discloses: the radius of the curvilinear direction of the first side of the strap member is a same dimension as a radius for the curvilinear direction of the second side of the second portion of the body (see Fig. 1-3, the clamp forms a circle and therefore the curvilinear directions would have the same dimension)
Re. Cl. 17, Nishimura discloses: the strap member includes the wall member positioned across the end portion of the strap member in a direction in angular relationship to the curvilinear direction of the second side of the second portion of the body (see 44, Fig. 4); the end portion of the strap member is positioned spaced apart from the first end of the strap member (see Fig. 4) and the end portion extends along the strap member and terminates at a second end of the strap member (see Fig. 4).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Schwarz in view of Nishimura in view of Nakamura in view of Storz as applied to claims 10-15 and 17 above, and further in view of Sayegh US 8294583 (hereinafter Sayegh).
Re. Cl. 16, Schwarz discloses the use of a cushioning member (3, Fig. 3) which prevents movement of the supported device relative to the clamp (see Paragraph 0022) but does not disclose a cushion collar section positioned overlying and extending along the first side of the strap member.  Sayegh discloses a pivotal clamp member (see Fig. 3a) which includes a strap (302) which is pivotally connected to a body (304) and the clamp includes a cushion collar (310, Fig. 3a) on both the strap and the body (see Fig. 3) to prevent relative movement between the clamp and object secured by the clamp (Col. 5, Lines 52-55).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Schwarz device to have cushioning collars on both the strap and body as disclosed by Sayegh to provide more surface area functioning to prevent relative movement.  The increased surface area would provide a more secure connection and enable for even less of an instance where movement could possibly occur.
Response to Arguments
Applicant's arguments filed 8/9/2022 have been fully considered but they are not persuasive.
Re. Applicant’s argument that Schwarz simply demonstrates no need or concern with respect to providing a structural arrangement for limiting over travel and as a result one of ordinary skill would not consider the Examiner’s proposed modification, the Examiner disagrees.  It is the Examiner’s position that one of ordinary skill in the art would recognize the advantages that the proposed modifications provided as discussed above in reference to the rejection of claim 1.  Further, this appears to be Applicant’s opinion since it is not supported by factual evidence found in the prior art references.  Opinion absent underlying evidence is considered, but is not persuasive.  Therefore, Applicant’s argument has been considered but is not persuasive.  
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the motivation to modify Schwarz is found in the two modifying references of Nakamura and Nishimura.  Therefore, Applicant’s argument has been considered but is not persuasive.  
Re. Applicant’s argument that Nishimura is not concerned with respect to limiting over travel in the securement of the two parts and therefore the Examiner’s proposed combination is improper, the Examiner disagrees.  Again, it appears as though this is Applicant’s opinion since it is not supported by underlying evidence.  For instance, Applicant argues that “for the successful operation of Nishimura, Nishimura requires the fixed abutting position of rotational parts 32a and 32bso as to provide resistance with respect to one another such that at least one locking eye part 46 and hook 42, which is constructed of an elastic material, can deform so as to latch or unlatch rotational parts 32a and 32b.”  However, this is not found in the Nishimura disclosure.  Nishimura does not discuss abutting relationship between parts 32a and 32b which contributes to the closure and therefore such a position taken by the Applicant is not persuasive in undermining the Examiner’s position of obviousness.  Therefore, Applicant’s argument has been considered but is not persuasive opinion absent underlying evidence are not considered persuasive.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In this case, the Examiner has not relied upon knowledge gleaned only from the Applicant’s disclosure, but has cited specific rationale taken from the prior art of record.  Therefore, Applicant’s argument has been considered but is not persuasive.  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
The prior art made of record and not relied upon is considered pertinent to
Applicant’s disclosure. West US 2010/0243826, Bulanda US Re31689, and Ismert US 6126122 disclose known clamp assemblies which are particularly pertinent to Applicant’s claim amendments examined above.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171. The examiner can normally be reached Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632